In a proceeding pursuant to CPLR article 78, inter alia, to reinstate petitioners to their former positions as school nurse teachers and to restrain the replacement of such positions with the position of registered nurse, the appeal is from a judgment of the Supreme Court, Rockland County, entered October 1, 1976, which denied the petition and dismissed the proceeding upon the merits. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Silberman at Special Term (see, also, Matter of Nixon v Board of Educ., 60 AD2d 631). Latham, J. P., Cohalan, Damiani and O’Connor, JJ., concur.